Appellant was convicted for operating a gambling house and on appeal that conviction was affirmed, opinion filed May 26, 1942. He now moves for permission to supply omissions from the record on appeal as authorized by paragraph 8b, Rule 11 of the Rules of this Court and Section 301(h) of the Criminal Procedure Act, Chapter 19554, Acts of 1939. *Page 798 
The alleged omissions had reference to a proffer of evidence before the trial court to the effect that the State Attorney in his argument to the jury made improper reference to the fact that defendant did not take the stand and testify at the trial. Affidavits as to the proffer and evidence were embraced in and made a part of the motion for new trial. The trial court heard argument on the proffer but on consideration refused to hear the evidence because he did not consider it with the facts submitted sufficient basis for a new trial.
It is quite true that the provisions of Rule Eleven and the Criminal Procedure Act relied on provide for dimunition of the record in the manner here attempted. We think, however, that both provisions contemplate that such motions be made before the case is finally submitted to this Court and that they come too late if made after the case is finally submitted and disposed of.
Prompt and efficient administration of justice including justice to all parties who invoke the jurisdiction of the courts to adjust their controversies require this interpretation. Any other interpretation would interminably prolong litigation and would encourage carelessness in appellate procedure.
The motion is denied.
BROWN, C. J., TERRELL, BUFORD and CHAPMAN, JJ., concur. *Page 799